United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3486
                                     ___________

Keith D. Robinson,                  *
                                    *
            Appellant,              * Appeal from the United States
                                    * District Court for the Western
      v.                            * District of Missouri.
                                    *
Builders Choice Concrete Company,   * [UNPUBLISHED]
                                    *
            Appellee.               *
                               ___________

                               Submitted: May 7, 2010
                                  Filed: May 10, 2010
                                   ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Keith Robinson appeals from the order of the District Court1 dismissing his
Title VII complaint as untimely. Upon careful de novo review, see Thorn v.
Amalgamated Transit Union, 305 F.3d 826, 832 (8th Cir. 2002), we agree with the
District Court that Robinson’s complaint was untimely, see Williams v. Thomson
Corp., 383 F.3d 789, 790 (8th Cir. 2004) (per curiam) (noting that Title VII plaintiff
must file federal suit within ninety days of issuance of right-to-sue letter), cert. denied
544 U.S. 951 (2005). Further, equitable tolling was not warranted in this case. See

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984) (per curiam)
(holding that plaintiff “who fails to act diligently cannot invoke equitable principles
to excuse that lack of diligence”); Perry v. Sony Music, 462 F. Supp. 2d 518, 520
(S.D.N.Y. 2006) (holding that incarceration is not sufficient by itself to support
equitable tolling in Title VII suit); cf. Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th
Cir. 2000) ("Equitable tolling is proper only when extraordinary circumstances
beyond a prisoner’s control make it impossible to file a [habeas corpus] petition on
time.").

      Accordingly, we affirm.
                     ______________________________




                                         -2-